NUMBER 13-20-00210-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


   IN RE MCALLEN HOSPITALS, L.P. D/B/A MCALLEN MEDICAL
CENTER, SOUTH TEXAS HEALTH SYSTEM, and MCALLEN MEDICAL
                      CENTER, INC


                       On Petition for Writ of Mandamus.


                                         ORDER

              Before Justices Benavides, Perkes, and Tijerina
                             Order Per Curiam

       Relators McAllen Hospitals, L.P. d/b/a McAllen Medical Center, South Texas

Health System, and McAllen Medical Center, Inc. filed a petition for writ of mandamus in

the above cause on April 16, 2020. Through this original proceeding, relators seek to

compel the trial court to rule on relators’ motion to dismiss and motion for summary

judgment. The Court requests that the real parties in interest, Juana Laguna and Joanna

Gonzalez Acevedo as administrator of the estate of Regino Gonzalez, or any others

whose interest would be directly affected by the relief sought, including but not limited to
Ray Fulp, M.D., Ray Fulp Orthopedics, and Robert Fountila, M.D., file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                              PER CURIAM

Delivered and filed the
17th day of April, 2020.




                                                2